Citation Nr: 0109983	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-18 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $8,316.00.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from October 1970 to 
October 1973.  He died in February 1998.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the appellant's request for waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$8,316.00.  The appellant testified at a hearing at the RO in 
November 1999 and before a member of the Board in 
February 2001.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the United States Court of Appeals for Veterans Claims 
(Court) noted that, until such regulations were promulgated, 
there remained significant uncertainties regarding the kind 
of notice to be given to each class of claimants, especially 
in light of the Secretary's acknowledgment that the 
notification requirements had universal application.  
Holliday, slip op. at 13.  In order to ensure that the 
appellant in this case is afforded all the protections of the 
Veterans Claims Assistance Act of 2000, as implemented by VA, 
a remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining from the Social Security Administration 
(SSA) the records relating to the initial award of benefits 
to the appellant and each of her children.  This is so 
because the appellant's death pension award was terminated 
based on receipt of Social Security benefits for herself and 
three of her children, which, according to the Committee's 
May 1999 decision, resulted in an overpayment of $8,316.00 
because the appellant's countable family income had exceeded 
the statutory limit.

A review of the record indicates that when the appellant 
filed for death pension benefits in March 1998, she did not 
report receiving any Social Security benefits.  In fact, she 
reported that, as of March 10, 1998, she had not applied for 
and was not receiving any Social Security benefits.  She 
reported that her income consisted of $885.00 in interest and 
$600.00 in income from one child.

By letter of April 1998, the RO informed the appellant that 
she was entitled to death pension benefits in the amount of 
$756.00 effective April 1, 1998, based on annual income of 
$1,485.00 ($885.00 in interest and $600.00 income of one 
child).  It was noted that she was receiving $0 from Social 
Security.  Thereafter, in a written statement of June 1998, 
the appellant informed the RO that she had over $31,000.00 in 
expenses.  In response to the appellant's report of expenses, 
by letter of January 1999, the RO requested that the 
appellant inform the RO exactly how she was paying for these 
expenses.

In a written statement, received in February 1999, the 
appellant informed the RO that, among other things, Social 
Security benefits for herself and three of her children were 
used to pay her expenses.  She attached four pages of Social 
Security documents reflecting that previously established 
benefits would be increased for the year 1999 by 1.3 percent.  
By letter of March 1999, the RO advised the appellant that 
her pension award was amended such that her entitlement to 
death pension was $0 effective April 1, 1998, because her 
countable annual income of $38,680.00 had exceeded the 
maximum annual rate.  In a May 1999 decision, the Committee 
denied the appellant's request for waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$8,316.00.  The Committee determined that the appellant had 
been in receipt of death pension benefits based on a 
countable family income of $1,485.00.  However, based on the 
receipt of Social Security letters in February 1999, it was 
shown that the appellant and three of her children had been 
receiving benefits of $603.00 per month for each person.  The 
Committee further determined that, because this income had 
been received as early as March 1998, retroactive termination 
of the award was effective April 1, 1998, resulting in an 
overpayment of $8,316.00.  

The Board notes that, other than the four pages of Social 
Security documents, no award letters, or actual documentation 
from the SSA is of record.  As a result, what cannot be 
determined with certainty from the current record is when the 
appellant and her children actually began receiving Social 
Security benefits.  Because overpayments based on income must 
be calculated on the basis of annualization of income for the 
12 months following the first month of actual receipt of the 
income, it is essential that the month and year the appellant 
and her children actually began receiving Social Security 
benefits, as well as the amount, be established.  Therefore, 
a complete accounting of actual Social Security income is 
necessary prior to the determination of the amount of the 
debt in question.  This information would also be helpful in 
determining whether the appellant made any misrepresentations 
to VA when she filed her claim in March 1998.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should obtain documentation as 
to when the initial Social Security 
benefit payments began, including any 
retroactive payment.  The total paid for 
the appellant and each child, broken down 
by month of payment, from the date of 
initial payment through March 1999, 
should be ascertained.

3.  After the information is obtained 
from the SSA, the RO should make any 
needed adjustments to the amount of the 
overpayment, in accordance with governing 
regulations, including consideration of 
all allowable unreimbursed medical 
expenses paid by the appellant.  With 
respect to any remaining overpayment, the 
appellant should be furnished a 
comprehensive statement explaining the 
RO's computations.  

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the matter should be 
referred back to the Committee.  The 
Committee should re-adjudicate the issue.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

